DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adato et el (U.S. Pub. No. 2019/0215424 A1), Richards et al (U.S. Pub. No. 2011/0268369 A1) and Pisoni (U.S. Pat No. 10,019,654 B1).

As per claims 1, 15 and 18 Adato disclosed a computer-implemented method comprising steps of: training a machine learning object detection model using multiple server component images and one or more features of the multiple server component {Utilization of machine learning algorithms to identify products} ; determining a type of server device captured by at least one camera-derived input (paragraph.9) {Identifying pattern associated with a type of product}, wherein determining the type of server device comprises analyzing the at least one camera-derived input using the machine learning object detection model (paragraph. 121 and 192); identifying one or more server components captured by the at least one camera-derived input by analyzing, within a context of the determined type of server device, the at least one camera-derived input using the machine learning object detection model (paragraphs. 121 and 125); and outputting, to at least one display, information pertaining to the one or more identified server components, wherein the information is retrieved from at least a portion of a data source related to the determined type of server device (paragraph.127) {Outputting the information related to the digitally captured product on the display of an output device}; wherein the method is performed by at least one processing device comprising a processor coupled to a memory (paragraph.130). Although Adato disclosed the above method in the context of one or more products being identified, however Adato did not explicitly disclose wherein the at least a portion of a data source related to the determined type of server device comprises at least a portion of at least one hardware manual, and wherein the at least a portion of the at least one hardware manual comprises one or more portions pertaining to the one or more identified server components of the determined type of server device. In the same field of endeavor, Richards disclosed wherein the at least a portion of a data source related to the determined type of server device comprises at least a portion of at least one hardware manual, and wherein the at least a portion of the at least one hardware manual comprises {Object database identifying particular objects or components of devices in digital photo albums}.
 It would have been obvious to one in the ordinary skill in that art before the effective filing date of the invention to have incorporated wherein the at least a portion of a data source related to the determined type of server device comprises at least a portion of at least one hardware manual, and wherein the at least a portion of the at least one hardware manual comprises one or more portions pertaining to the one or more identified server components of the determined type of server device as disclosed by Richards in the method disclosed by the Adato in order to make the method more scalable, accurate and user friendly.
Although Adato disclosed identifying one or more server components captured by the at least one camera-derived input by analyzing, within a context of the determined type of server device, the at least one camera-derived input using the machine learning object detection model as cited and explained above. However both Adato and Richards failed to disclose the utilization of at least one non-maximum suppression algorithm. In the same field of endeavor (col.8, lines 5-15) {Recognizing and labeling distinct objects in an image} Pisoni disclosed the utilization of at least one non-maximum suppression algorithm (col.12, lines 10-22) {Utilizing non-maximum suppression to curtail the appropriate output data}.
It would have been obvious to one in the ordinary skill in that art before the effective filing date of the invention to have incorporated at least one non-maximum suppression algorithm as disclosed by Pisoni in the method disclosed by the Adato-Richards in order to make the method more robust, accurate and user friendly.

As per claims 2, 16 and 19 Adato-Richards-Pisoni disclosed the computer-implemented method of claim 1, wherein the machine learning object detection model comprises a region-based convolutional neural network model (Adato, paragraph.121) {Model may include convolution neural networks}.

As per claim 3 Adato-Richards-Pisoni disclosed the computer-implemented method of claim 1, wherein the one or more features of the multiple server component images comprises component color (Adato, paragraph.117) {Product characteristic being color}.

As per claim 4 Adato-Richards-Pisoni disclosed the computer-implemented method of claim 1, wherein the one or more features of the multiple server component images comprises component scale (Adato, paragraph.23) {Product size}.

As per claim 5 Adato-Richards-Pisoni disclosed the computer-implemented method of claim 1, wherein the one or more features of the multiple server component images comprises component orientation (Adato, paragraph.154).

As per claim 6 Adato-Richards-Pisoni disclosed the computer-implemented method of claim 1, wherein the one or more features of the multiple server component images comprises component edge detail (Adato, paragraph.121) {Product characteristic being edge detail}.

As per claim 7 Adato-Richards-Pisoni disclosed the computer-implemented method of claim 1, wherein the one or more features of the multiple server component images comprises component illumination (Adato, paragraph.471).

As per claim 8 Adato-Richards-Pisoni disclosed the computer-implemented method of claim 1, wherein the at least one camera-derived input comprises at least one of a live video input, a stored video input, a new image input, and a stored image input (Adato, paragraph.147) {Real-time video being captured}.

As per claim 9 Adato-Richards-Pisoni disclosed the computer-implemented method of claim 1, wherein the one or more server components comprises at least one of a port, a slot, a switch, a power indicator, an information tag, a drive, a panel, a disk, and a connector (Adato, paragraph.190). Although Adato disclosed the above method in the context of one or more products being identified, however Adato did not explicitly disclose the products to be the components of a server being identified. It would have been obvious to one in the ordinary skill in that art before the effective filing date of the invention to have incorporated components of a server like tag, panel etc. to be the product component being identified by the Adato in order to make the method more scalable, robust and user friendly.

As per claims 10, 17 and 20 Adato-Richards-Pisoni disclosed the computer-implemented method of claim 1, wherein identifying the one or more server components comprises performing, via the machine learning object detection model, feature extraction over the at least one camera-derived input (Adato, paragraph.121) {Feature extraction through machine learning}.

As per claim 11 Adato-Richards-Pisoni disclosed the computer-implemented method of claim 10, wherein performing the feature extraction comprises extracting, from the at least one camera-derived input, one or more component features comprising at least one of component color, component scale, component orientation, component edge detail, and component illumination (Adato, paragraph.121).

As per claim 12 Adato-Richards-Pisoni disclosed the computer-implemented method of claim 10, wherein identifying the one or more server components comprises determining, based at least in part on the feature extraction, one or more regions of the determined type of server device captured by the at least one camera-derived input (Adato, paragraphs.121 and 171).

As per claim 13 Adato-Richards-Pisoni disclosed the computer-implemented method of claim 1, wherein outputting the information pertaining to the one or more identified server components comprises displaying the information via an interface of a mobile device, wherein the mobile device captured the at least one camera-derived input (Adato, paragraph.127).

As per claim 14 Adato-Richards-Pisoni disclosed the computer-implemented method of claim 1, wherein the steps are performed by a software application executing on the at least one processing device, wherein the at least one processing device comprises a mobile device (Adato, paragraph.115) {Mobil device being utilized as an example}.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated in PTO form 892.

Applicant's future amendments need to comply with the requirements of MPEP § 
714.02, MPEP § 2163.04 and MPEP § 2163.06. 

"with respect to newly added or amended claims, applicant should show support  in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). See In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) In re Wertheim, 541 F.2d at 262,191 USPQ at 96 (emphasis added). 

"The use of a confusing variety of terms for the same thing should not be permitted. 

New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification." Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 
(Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01 (i) and § 1302.01.

 Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner's amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1.75(d)(1 ). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced." 

"USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure." In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). MPEP § 2106. "  

The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASGHAR H BILGRAMI whose telephone number is (571)272-3907.  The examiner can normally be reached on M-F 6 AM to 9 PM IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASGHAR H BILGRAMI/Primary Examiner, Art Unit 2647